MoliasoN, Judge:
Counsel for the parties have submitted the above-entitled appeal for reappraisement upon stipulation—
(1) That the merchandise covered by the appeal to reappraisement herein, consists of footwear imported from Japan, and that such articles are identified in Schedule A, attached hereto and made a part hereof;
(2) That export value, as defined in section 402a(d) of the Tariff Act of 1930, is the proper basis of value for the merchandise herein;
(3) That such statutory export value for the merchandise covered by the appeal for reappraisement herein, is the invoiced unit price, ex-factory, net, packing included;
(4) That there is no higher foreign value for the herein merchandise.
Upon tbe agreed facts, I find that export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise identified in schedule “A,” attached hereto, and that such value is the invoiced unit price, ex-factory, net, packing included.
Judgment will issue accordingly.
Schedule A
The manufacturer and seller of the merchandise herein is:
Hayakawa Rubber Co., Ltd.
Eukuyama, Japan
R59/11369 (Export Date: March 17, 1959)
Norfolk Collector’s No. 925
Norfolk Entry No. 4697 (April 28, 1959)
Rubber Shoes — Sponge Sandals (Zori)
SR^0140 — men’s sizes — 300 dozen pairs — invoiced at US $2.60 per dozen pair, ex-faetory, net, packed.